DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements received 4-7-22 and 6-13-22 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no explanation of the relevance for any of the Non-Patent Literature Documents that have been lined through.
Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 28 of page 10 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  For example, on page 10 line 7, is 0mm actually about 0mm?  0mm and about 0mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  Page 10 line 7 requires a value that is greater than 0mm.  If 0mm is actually about 0mm, the value could be 0mm or 0.2mm for example.  Now the range is 0- about 5mm and/or 0.2mm-about 5mm.  In one range, the value 0.1mm is part of the range while 0.1mm is not part of the other range.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 21 and 26, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 21, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  Claim 21 requires a value that is greater than 5mm.  4.99mm can be considered about 5mm.  If the value is actually 4.99mm, this allows for a value of 4.991mm to be considered a value that is greater than 5mm which does not make sense.  A singular number cannot be a both that exact value and a range at the same time.  Deleting the page 10 paragraph overcomes the rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 19, the phrase “a blade disposed in the blade carrier” is unclear.  The blade carrier is 26 which the platform that defines the upper boundary of the slot 70.  The lower boundary of the slot is defined by the platform 66.  The slot is not defined in a way that allows for a blade to be disposed in the blade carrier.  When the blade is in the slot, the blade will engage the blade carrier but there is no structure allowing the blade to ever be “in” the blade carrier.
With regards to claim 20, it is unclear how the blade carrier can comprise a slot.  The carrier is just part 26.  The blade carrier in combination with the platform 66 and the guards define slot 70.  
With regards to claims 21 and 26, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 21, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  Claim 21 requires a value that is greater than 5mm.  4.99mm can be considered about 5mm.  If the value is actually 4.99mm, this allows for a value of 4.991mm to be considered a value that is greater than 5mm which does not make sense.  A singular number cannot be a both that exact value and a range at the same time.  Deleting the page 10 paragraph overcomes the rejection.
With regards to claim 21, it is unclear what is and is not greater than a range.  Does the value have to be greater than 5mm?  Can the value be greater than 0 but smaller than 5mm?
With regards to claim 27, the phrase “when the blade carrier assembly is mounted to the housing” is unclear.  Use of the term “when” allows for a time when they are not mounted which goes against the claim 1 limitation which requires the two be mounted.  The “when” portion needs to be deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19, 21, 22, and 25-27 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Murai (4,257,160).
With regards to claim 19, Murai discloses the same invention including a cartridge (Fig. 1) having a housing (5), a blade carrier assembly (12, 9, 7, 3, 4) mounted to the housing (Fig. 1), the blade carrier assembly having blade carrier (9) at a first end of the blade carrier assembly (Fig. 2), a tab (12`) at a second end of the blade carrier assembly (Fig. 2), and a blade platform extending between the blade carrier and the tab (Figs. 1 and 2, platform connecting 12 to 12`), the tab having a pair of angled surfaces and a crest defined between the angled surfaces (Fig. 1, 12`), and a blade disposed in the blade carrier (2).
With regards to claims 21, 22, and 25-27, Murai discloses the tab and the housing are separated by a distance is greater than 0mm (Fig. 2), the housing has a pair of guide members (Fig. 1, portions of 5 that have 17), the tab (12`) is positioned between the pair of guide members (Fig. 1), the housing has a pair of lateral side surfaces each having one or more protrusions (Fig. 1, protrusions define 5`), the blade carrier extends beyond an edge of the housing by a distance of 0.2mm (Fig. 2, carrier 9 extends above/beyond edge defining 12`` by a distance that can be considered about 0.2mm as described in the “about” paragraph on page 10 of Applicant’s specification), the housing has a first pair of alignment members (17), the blade carrier assembly has a second pair of alignment members (16), and the alignment members engage when the blade carrier is mounted to the housing (16, 17).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Murai (4,257,160).  
With regards to claim 24, Murai fails to disclose the blade carrier assembly has metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized any reasonable material including metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of Murai to obtain the invention as specified in claim 24.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Murai (4,257,160).  
With regards to claim 28, Murai fails to disclose the first alignment members are protrusions.
Murai discloses openings 17 and protrusions 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have swapped the protrusions and openings putting the protrusions on the housing 5 and openings on 4, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Therefore, it would have been an obvious matter of design choice to modify the device of Murai to obtain the invention as specified in claim 28.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Allowable Subject Matter
Claims 20, 23, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments directed at the “about” paragraph filed 7-14-22 have been fully considered but they are not persuasive.  With regards to the objections and rejections based on the page 10 “about” paragraph, these objections are not saying the use of the term “about” is not proper.  The issue is a value being considered “about” and “non-about” at the same time.  Claim 26 discloses a range ending with 10mm.  One interpretation of the end value is 10mm but the page 10 “about” paragraph says “unless otherwise specified” this value of 10mm can be a totally different number that is about 10mm (i.e. 10.1mm).  So, a value not in the range could be considered in the range making the limitation confusing (10.09mm).  With this uncertainty, the range is unclear.  The specification has not provided any insight on how to determine what can and cannot be “about” a value as manufacturing tolerances will be different in all areas of manufacturing.  What one manufacturer considered a tolerance may not be what another manufacture considers as a tolerance.  Deleting the page 10 paragraph overcomes the objections and rejections.
Applicant’s arguments with respect to the art rejections have been considered but are moot because the arguments are not directed at the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05 October 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724